Citation Nr: 0812667	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  03-11 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and T.T.


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had a active service from November 1964 to 
November 1967.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

In a September 2002 statement, the veteran requested Decision 
Review Officer (DRO) review of his claim being appealed, 
prior to Board adjudication.  38 C.F.R. § 3.2600.  DRO review 
was afforded the veteran, as documented in a March 2003 
Statement of the Case.  

The Board in February 2005 remanded the case for additional 
development, and it thereafter returned for further review.  
The Board in November 2006 issued a decision denying the 
claim.  The veteran then timely appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
The Court by an Order in December 2007 approved a December 
2007 Joint Motion for Remand, which Joint Motion is 
explicated herein, below.  The Court vacated the Board's 
November 2006 decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C. § 7104(d)(1).  A 
remand is meant to entail a critical examination of the 
justification for the decision."  The Board's remand 
analysis has been undertaken with Fletcher in mind.

The December 2007 Joint Motion found the November 2006 Board 
decision improper because of a failure to properly develop 
the claim prior to Board review.  The Board's February 2005 
remand required the RO to ask the veteran to provide contact 
information regarding any pertinent treatment, and then 
required the RO to obtain those records.  The Joint Motion 
noted that the veteran in September 2006 notified VA of 
treatment at the Boise, Idaho, Vet Center potentially 
relevant to his claim.  While records from October 2002 
through December 2003 had previously been obtained from that 
facility, more recent records were not obtained and 
associated with the claims folder.  Because unobtained 
records from that facility may be potentially relevant to the 
adjudication of the veteran's claim (notwithstanding the 
numerous records and submissions already of record and 
reviewed by the Board, to include multiple VA examinations 
addressing the question of the presence of PTSD), the Joint 
Motion expressed, in effect, a consensus that such records 
were of such potential relevance that proper development by 
VA requires obtaining them prior to Board adjudication.  

The Joint Motion also effectively concluded that an 
additional Board remand to obtain these treatment records was 
necessary to comply with the instructions of the prior Board 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a 
matter of law, a remand by the Board confers on the veteran 
the right to compliance with the remand orders).  Thus, 
notwithstanding any current judgment of the Board concerning 
the sufficiency of the record, the Joint Motion requires the 
Board to remand the case to obtain these additional treatment 
records.  

In addition, the veteran has submitted a March 2008 letter 
from the Vet Center in Boise, Idaho, informing that he has 
had 121 individual sessions at that facility since a chart 
was started on him there in October 2002.  This is 
corroboration, if any is needed, of the existence of 
additional treatment records at that facility which have not 
yet been obtained.  

Also in March 2008, the veteran submitted statements by a VA 
psychiatrist and a Vet Center social worker, both statements 
dated in 2008.  The veteran did not submit a waiver of 
initial RO review of those documents, and they consist of 
additional medical opinions regarding a diagnosis of PTSD and 
etiology as being related to service.  A Supplemental 
Statement of the Case (SSOC) must be furnished to the 
appellant and his representative when additional pertinent 
evidence is received after an SSOC has been issued.  
38 C.F.R. § 19.31.  Obviously, RO review has not been 
benefited by these very recent records.  Unless this 
procedural right is waived by the veteran, any additional 
evidence must be referred to the RO for review and 
preparation of an SSOC.  Id., 38 C.F.R. § 20.1304(c).

Upon thorough review of the record, the Board does not 
discern that yet another VA examination addressing PTSD (as 
was most recently conducted in March 2006), or review by a 
panel of mental health experts (as was conducted in January 
2004), need be obtained at this juncture.  By this remand, 
the RO is afforded the option of making that determination 
prior to readjudicating the claim and issuing an SSOC.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure compliance with 
all notice and assistance requirements set 
forth in the VCAA and its implementing 
regulations, to include advising the 
veteran of the evidence necessary to 
substantiate his claims, as well as what 
evidence he is to provide and what evidence 
VA will attempt to obtain in accordance 
with Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and subsequent judicial 
authority, see Dingess v. Nicholson, 19 
Vet. App. 473 (2006), Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. Jan. 30, 
2008). 

2.  The RO should obtain and associate with 
the claims folder all records of treatment 
and evaluation from the Boise, Idaho, Vet 
Center.  This should be done until the RO 
is satisfied that all available records 
from that facility are obtained.  (However, 
since the veteran is receiving ongoing care 
at that facility, it must be recognized 
that repeated requests for the most recent 
records of care would be pointless, as this 
would require never reaching adjudication 
of the claim.)  All requests, responses, 
and records obtained should be associated 
with the claims folders. 

3.  Thereafter, and after any other 
development deemed appropriate by the RO, 
the RO should readjudicate the remanded 
claim de novo.  If any benefit sought is 
not granted to the veteran's satisfaction, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and afforded the appropriate 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

